                        Case 6:20-cr-00097-ADA Document 88 Filed 08/31/21 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                                   WACO
                                                   WACO DIVISION


               UNITED STATES OF AMERICA                         §
                                                                §     CRIMINAL NO:
               vs.                                              §     WA:20-CR-00097(1)-ADA
                                                                §
                1 CECILY ANN AGUILAR                            §

                                               ORDEROF
                                               ORDER OFREFERRAL
                                                       REFERRAL



on duty for the purpose ofadministering the plea of guilty and the Fed. R. Crim. P. 11 allocution, subject to final approvaland imp




                       IT IS SO ORDERED this 31st day of August, 2021.




                                                                Alan D Albright
                                                                UNITED STATES DISTRICT JUDGE
